Exhibit 10.1




AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT

 
THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is entered
into as of the 18th day of May, 2011 by and between Parlux Fragrances, Inc. (the
“Company”) and Frederick E. Purches (the “Executive” and, together with the
Company, the “Parties”).
 
WHEREAS, the Company and the Executive entered into an Executive Employment
Agreement dated November 8, 2010 (the "Agreement"); and
 
WHEREAS, the Company and the Executive wish to amend the Agreement on the terms
and conditions set forth in this Amendment (defined terms used in this Amendment
shall have the respective meanings ascribed to such terms in the Agreement,
unless redefined in this Amendment);
 
WHEREAS, the terms of this Amendment have been reviewed and approved by the
members of the Compensation Committee of the Board of Directors of the Company
(the “Committee”).
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration the receipt and adequacy of which
is hereby acknowledged, the Parties hereby agree as follows:
 
1.
Term of Agreement and Employment. The first sentence in Section 2 of the
Agreement is amended to read: “The term of the Executive’s employment as an
employee under this Agreement will continue through March 31, 2012, unless
terminated at an earlier date in accordance herewith.”

 
2.
Stock Options.  As additional consideration for the Executive's services
hereunder and the covenants contained herein, the Company shall grant Executive
an option (the "Option") to purchase 50,000 shares of common stock of the
Company (the "Common Stock") pursuant to the Company's 2007 Stock Incentive
Plan.  The Option (i) shall provide for an exercise price equal to the market
price of the Common Stock as of the close of trading on the Nasdaq National
Market on the date of this Agreement, and (ii) shall further provide that the
Option shall vest and be exercisable immediately with respect to 50,000 shares
of the Common Stock covered by the Option.

 
3.
Governing Law.  This Amendment shall be governed by the laws of Florida without
regard to the application of conflicts of laws.

 
4.
Entire Agreement.  This Amendment, together with the Agreement, constitutes the
only agreement between Company and the Executive regarding the Executive’s
employment by the Company.  This Amendment, together with the Agreement,
supersedes any and all other agreements and understandings, written or oral,
between the Company and the Executive regarding the subject matter hereof.  A
waiver by either party of any provision of the Agreement or any breach of such
provision in an instance will not be deemed or construed to be a waiver of such
provision for the future, or of any subsequent breach of such provision.  The
Agreement, as amended by the Amendment, may be further amended, modified or
changed only by further written agreement between the Company and the Executive,
duly executed by both Parties.  Except as modified by the Amendment, the
Agreement remains in full force and effect between the Parties.

 


 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this under
seal as of the date first above written.
 
 
 

PARLUX FRAGRANCES, INC.     EXECUTIVE               By:
/s/ Frank A. Buttacavoli 
  By:
/s/ Frederick E. Purches
  Name & Title:  Frank A. Buttacavoli, Exec. VP/COO      
Frederick E. Purches, CEO and Chairman
   
 
   
 
 
